DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 8,120,176) in view of Stacy (U.S. 9,087,795).
Regarding Claim 1, Shin et al. discloses a semiconductor package comprising: 
a substrate including a first insulating layer and a conductive layer (substrate 110/100, first insulating layer 110, conductive layer 108, Figure 1, Column 4, Lines 41-46); 
a second insulating layer coating the substrate, the second insulating layer including an opening exposing at least part of the conductive layer and at least one recess encircling the opening, the at least one recess not exposing the conductive layer in cross section (second insulating layer 114/116, opening 150, conductive layer 108, recess 152, Figures 1 and 4e); 

a passivation layer between the second insulating layer and the substrate (passivation layer 112, Figure 1), 
wherein the at least one recess is adjacent to the opening, the depth of the at least one recess less than the height of the second insulating layer, and the under-bump metal layer completely fills the at least one recess (recess 152/160, opening 150, second insulating layer 114/116, UBM 132/120, Figure 1); 
wherein the conductive layer includes a first conductive layer and a conductive pad (conductive pad 108, conductive layer in first insulating layer 110, Figure 1, Column 4, Lines 41-46); and 
wherein the under-bump metal layer is electrically connected to the conductive layer through a via in the opening of the second insulating layer, and the depth of the at least one recess in the second insulating layer is smaller than the height of the via in the second insulating layer (via in opening 150, UBM 132/120, conductive layer 108, recess 152, Figure 1).  
However, although they disclose forming a via in the first insulating layer and filling said via hole with a first conductive layer (Column 6, Lines 35-45), they do not explicitly disclose that an upper surface of the first insulating layer is flush with an upper surface of the first conductive layer. 
Stacey discloses a similar device wherein a UBM comprising a recess and a via connects to a conductive layer underneath a passivation layer and having an upper surface flush with an upper surface of a first dielectric layer in which it is embedded (UBM 
Regarding Claim 2, Shin et al. in view of Stacey further disclose that a sidewall portion and a bottom portion of the at least one recess in the second insulating layer are an integrated single body (Shin et al., recess 152, Figure 1).  
Regarding Claim 3, Shin et al. in view of Stacey further disclose that the sidewall portion and the bottom portion of the at least one recess do not have an interface therebetween (Shin et al., recess 152, Figure 1).  
Regarding Claim 4, Shin et al. in view of Stacey further disclose that a sidewall of a sidewall portion of the at least one recess is substantially perpendicular to an upper surface of the second insulating layer (Shin et al., recess 152, second insulating layer 114/116, Figure 1).  
Regarding Claim 11, Shin et al. in view of Stacey further disclose that a sidewall of the opening is substantially perpendicular to an upper surface of the second insulating layer (Shin et al., opening 150, second insulating layer 114/116, Figure 1).  

Regarding Claim 13, Shin et al. discloses a semiconductor device comprising: 

a second insulating layer including at least one trench in an upper surface thereof and an opening, the second insulating layer exposing at least part of the conductive layer through the opening, and the depth of the at least one trench less than the height of the second insulating layer, and the at least one trench encircling the opening and not exposing the conductive layer in cross section (second insulating layer 114/116, trench 152, opening 150, Figures 1 and 4e); 
an under-bump metal layer electrically connected to the conductive layer, the under-bump metal layer completely filling the at least one trench (UBM 132/120, Figure 1); 
a passivation layer between the second insulating layer and the semiconductor chip (passivation layer 112, Figure 1); and 
a solder bump on the under-bump metal layer (solder bump 134, Figure 1), 
wherein the at least one trench has a sidewall and a bottom, the sidewall and the bottom of the at least one trench are an integrated single body, and the at least one trench at least partially has a substantially constant width region or a constantly narrowing width region in a direction towards the bottom of the at least one trench (trench 152, Figure 1, Column 5, Lines 43-49), 
wherein the conductive layer includes a first conductive layer and a conductive pad (conductive pad 108, conductive layer in first insulating layer 110, Figure 1, Column 4, Lines 41-46), 

However, although they disclose forming a via in the first insulating layer and filling said via hole with a first conductive layer (Column 6, Lines 35-45), they do not explicitly disclose that an upper surface of the first insulating layer is flush with an upper surface of the first conductive layer or that and the height of the at least one trench in the second insulating layer is about 10% to about 90% of the height of the via in the second insulating layer
Stacey discloses a similar device wherein a UBM comprising a recess and a via connects to a conductive layer underneath a passivation layer and having an upper surface flush with an upper surface of a first dielectric layer in which it is embedded (UBM 8, via 4, conductive layer 1, Figure 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a first conductive layer in the conductive layer, wherein an upper surface of the first insulating layer is flush with an upper surface of the first conductive layer in Shin et al. in view of Stacey in order to enhance reliability (Stacey, Column 4, Lines 55-60) and because it was known in the art to include flush connection layers in substrates so that interconnection of the device is attained and device profile is reduced.
The Shin reference discloses that the height of the at least one trench in the second insulating layer is about half the height of the via in the second insulating layer (Shin et al., trench 152, opening 150. UBM 132/120, Figure 1), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Regarding Claim 15, Shin et al. in view of Stacey further disclose that an upper surface of the under-bump metal layer is substantially planar in a region outside the opening (Shin et al., UBM 132/120, opening 150, Figure 1).  

Regarding Claim 16, Shin et al. discloses a semiconductor device, comprising: 
a substrate including a first insulating layer and a conductive layer (substrate 110/110, first insulating layer 110, conductive layer 108, Figure 1, Column 4, Lines 41-46); 
a second insulating layer including an opening exposing at least part of the conductive layer and at least one trench at an upper surface of the second insulating layer, the at least one trench encircling the opening and not exposing the conductive layer in cross section, and the depth of the at least one trench is less than the height of the second insulating layer (second insulating layer 114/116, trench 152, opening 150, Figures 1 and 4e); 
an under-bump conductive metal layer completely filling the at least one trench and at least part of the opening (UBM 132/120, Figure 1); and 
a passivation layer between the second insulating layer and the substrate (passivation layer 112, Figure 1), 

wherein the conductive layer includes a first conductive layer and a conductive pad (conductive pad 108, conductive layer in first insulating layer 110, Figure 1, Column 4, Lines 41-46); and 
wherein the under-bump conductive metal layer is electrically connected to the conductive layer through a via in the opening of the second insulating layer (via in opening 150, UBM 132/120, conductive layer 108, recess 152, Figure 1).  
However, although they disclose forming a via in the first insulating layer and filling said via hole with a first conductive layer (Column 6, Lines 35-45), they do not explicitly disclose that an upper surface of the first insulating layer is flush with an upper surface of the first conductive layer or that and the height of the at least one trench in the second insulating layer is about 10% to about 90% of the height of the via in the second insulating layer
Stacey discloses a similar device wherein a UBM comprising a recess and a via connects to a conductive layer underneath a passivation layer and having an upper surface flush with an upper surface of a first dielectric layer in which it is embedded (UBM 8, via 4, conductive layer 1, Figure 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a first conductive layer in the conductive layer, wherein an upper surface of the first insulating layer is flush with an upper surface of the first conductive layer in Shin et al. in view of Stacey in order to enhance reliability (Stacey, Column 4, Lines 55-60) and because it was known in the art 
The Shin reference discloses that the height of the at least one trench in the second insulating layer is about half the height of the via in the second insulating layer (Shin et al., trench 152, opening 150. UBM 132/120, Figure 1), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the least one trench in the second insulating layer to be about 10% to 90% of the height of the via in the second insulating layer in Shin et al. in view of Stacey.
Regarding Claim 17, Shin et al. in view of Stacey further disclose a solder bump on the under-bump conductive metal layer (Shin et al., solder bump 134, Figure 1).  
Regarding Claim 18, Shin et al. in view of Stacey further disclose that the at least one trench defines a perimeter around the opening (Shin et al., trench 152, Figures 1 and 2).  
Regarding Claim 19, Shin et al. in view of Stacey further disclose that the at least one trench has one of a substantially constant width region and a varying width region in a direction towards a bottom thereof (Shin et al., Column 5, Lines 43-53).  
Regarding Claim 20, Shin et al. in view of Stacey further disclose that the at least one trench is adjacent to the opening (Shin et al., trench 152, opening 150, Figure 1.  
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 8,120,176) in view of Stacey (U.S. 9,087,795), further in view of Kim et al. (U.S. 6,255,586).
Regarding Claim 5, Shin et al. in view of Stacey does not explicitly disclose that a width of the at least one23Atty. Dkt. No. 2557-002568-US recess in a horizontal direction increases in a direction towards a bottom of the at least one recess.  Kim et al. discloses a similar device wherein an insulating layer overlies a substrate comprising a conductive layer, wherein said insulating layer comprises a recess, said recess filled with conductive material and wherein a width of the at least one23Atty. Dkt. No. 2557-002568-US recess in a horizontal direction increases in a direction towards a bottom of the at least one recess (substrate 100, conductive layer 106b, insulating layer 104, conductive material 114, recesses 110, Figures 1 and 4) and further disclose that this shape is advantageous as it increases the strength of the interconnect (Column 5, Lines 60-67).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a width of the at least one23Atty. Dkt. No. 2557-002568-US recess in a horizontal direction increases in a direction towards a bottom of the at least one recess in Shin et al. in view of Stacey, further in view of Kim et al. in order to enhance the strength of the interconnect.
Regarding Claim 7, Shin et al. in view of Stacey does not explicitly disclose that the at least one recess includes at least a micro-recess in a sidewall of the at least one recess.  Kim et al. discloses a similar device wherein an insulating layer overlies a substrate comprising a conductive layer, wherein said insulating layer comprises a recess, said recess filled with conductive material and wherein a sidewall of a sidewall portion of the at least one recess includes smaller recesses in a sidewall of the at least one recess (substrate 100, conductive layer 106b, insulating layer 104, conductive material 114, recesses 110, Figures 1 and 3) and further disclose that this shape is advantageous as it increases the strength of the interconnect (Column 5, Lines 35-40).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding Claim 8, Shin et al. in view of Stacey does not explicitly disclose that a sidewall of a sidewall portion of the at least one recess includes consecutive scallops in a substantially vertical direction.  Kim et al. discloses a similar device wherein an insulating layer overlies a substrate comprising a conductive layer, wherein said insulating layer comprises a recess, said recess filled with conductive material and wherein a sidewall of a sidewall portion of the at least one recess includes consecutive scallops in a substantially vertical direction (substrate 100, conductive layer 106b, insulating layer 104, conductive material 114, recesses 110, Figures 1 and 3) and further disclose that this shape is advantageous as it increases the strength of the interconnect (Column 5, Lines 35-40).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a sidewall of a sidewall portion of the at least one recess includes consecutive scallops in a substantially vertical direction in Shin et al. in view of Stacey, further in view of Kim et al. in order to enhance the strength of the interconnect.
Claims 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 8,120,176) in view of Stacey (U.S. 9,087,795), further in view of Shih et al. (U.S. 10,008,461)
Regarding Claim 9, Shin et al. in view of Stacey further disclose that the at least one recess comprises a first recess extending in a first direction and surrounding the opening (Shin et al., first recess 152, opening 150, Figures 1 and 2), however they do not explicitly disclose a second recess extending in a second direction and surrounding the 
Regarding Claim 21, Shin et al. in view of Stacey further disclose that the at least one trench encircling the opening includes a first trench extending in a first direction (Shin et al., first trench 152, opening 150, Figures 1 and 2), however, they do not explicitly disclose a second trench extending in a second direction.  Shih et al. discloses a similar device wherein an opening, a first trench extending in a first direction and surrounding the opening, and a second trench extending in a second direction and surrounding the opening are formed in a second insulating layer over a conductive layer and a substrate (opening 142, first trench 142a, second trench 142a, second insulating layer 130, conductive layer 120, substrate 110, Figures 1 and 2c, Column 4, Lines 49-50).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a second trench extending in a second direction and surrounding the opening in 
Regarding Claim 22, Shin et al. in view of Stacey further disclose that the at least one trench encircling the opening includes a first trench extending in a first direction (Shin et al., first trench 152, opening 150, Figures 1 and 2), however, they do not explicitly disclose a second trench extending in a second direction.  Shih et al. discloses a similar device wherein an opening, a first trench extending in a first direction and surrounding the opening, and a second trench extending in a second direction and surrounding the opening are formed in a second insulating layer over a conductive layer and a substrate (opening 142, first trench 142a, second trench 142a, second insulating layer 130, conductive layer 120, substrate 110, Figures 1 and 2c, Column 4, Lines 49-50).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a second trench extending in a second direction and surrounding the opening in Shin et al. in view of Stacey, further in view of Shih et al. in order to avoid chip cracking, enhance reliability, and lower overall warpage (Shih et al., Column 7, Lines 14-18). Furthermore, it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 8,120,176) in view of Stacey (U.S. 9,087,795).
Regarding Claim 12, Shin et al. in view of Stacey do not explicitly disclose that the device includes a mounting area in which a semiconductor die is mounted, and a .

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (U.S. 2017/0084558) discloses a trench and opening in a second insulating layer that is filled by a UBM.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816